Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 24, 2018

The Court of Appeals hereby passes the following order:

A18A1474. LDARIAN ANTWON COLBERT v. THE STATE.

      In November 2015, Ldarian Antwon Colbert pleaded guilty to armed robbery
and aggravated assault. On February 9, 2017, Colbert filed a motion for an out-of-
time appeal, seeking to withdraw his guilty plea. On April 24, 2017, the trial court
denied Colbert’s motion, and he filed a notice of appeal to this Court on June 5, 2017.
We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Colbert’s notice of appeal is untimely, as it
was filed 42 days after the order denying his motion for an out-of-time appeal.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/24/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.